 Case 2:19-cv-00042-JPB Document 39 Filed 04/21/20 Page 1 of 2 PageID #: 141




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

E.H.,

        Plaintiff,

v.                                                           CIVIL ACTION NO. 2:19-cv-42
                                                             (Judge John Preston Bailey)
NEWTON E. HIGGINBOTHAM III,

        Defendant.

         SECOND AMENDED NOTICE OF VIDEOGRAPHIC DEPOSITION OF
                           PLAINTIFF E.H.

                PLEASE TAKE NOTICE that the videotaped deposition of Plaintiff E.H.,

scheduled for April 22, 2020, beginning at 10:00 a.m., at the law offices of Steptoe & Johnson

PLLC, 400 White Oaks Boulevard, Bridgeport, West Virginia 26330, has been postponed

generally and will be rescheduled when the State’s judicial emergency has been lifted.

                Respectfully submitted this 21st day of April, 2020.

                                                     NEWTON E. HIGGINBOTHAM III,

                                                     By counsel:

                                                     /s/ Shawn A. Morgan
                                                     Michael D. Mullins (WVSB No. 7754)
                                                     Shawn A. Morgan (WVSB No. 6640)
                                                     C. Haley Bunn (WVSB No. 11313)
     STEPTOE & JOHNSON PLLC                          Chase Tower, 17th Floor
           Of Counsel                                707 Virginia Street East
                                                     Post Office Box 1588
                                                     Charleston, WV 25326-1588
                                                     Telephone: (304) 353-8000
                                                     Facsimile: (304) 353-8180
                                                     michael.mullins@steptoe-johnson.com
                                                     shawn.morgan@steptoe-johnson.com
                                                     haley.bunn@steptoe-johnson.com
 Case 2:19-cv-00042-JPB Document 39 Filed 04/21/20 Page 2 of 2 PageID #: 142




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

E.H.,

         Plaintiff,

v.                                                           CIVIL ACTION NO. 2:19-cv-42
                                                             (Judge John Preston Bailey)

NEWTON E. HIGGINBOTHAM III,

         Defendant.


                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 21st day of April 2020, I filed the foregoing “Second Amended
Notice of Videographic Deposition of Plaintiff E.H.,” by utilizing the CM/ECF system which
will send electronic notification of said filing to the CM/ECF participants below:

                               Christopher J. Heavens, Esq. (WVSB # 5776)
                               Heavens Law Firm, PLLC
                               2438 Kanawha Boulevard, East
                               Charleston, WV 25311
                               Counsel for Plaintiff


                                                      /s/ Shawn A. Morgan
                                                      Michael D. Mullins (WVSB No. 7754)
                                                      Shawn A. Morgan (WVSB No. 6640)
                                                      C. Haley Bunn (WVSB No. 11313)
     STEPTOE & JOHNSON PLLC                           Chase Tower, 17th Floor
           Of Counsel                                 707 Virginia Street East
                                                      Post Office Box 1588
                                                      Charleston, WV 25326-1588
                                                      Telephone: (304) 353-8000
                                                      Facsimile: (304) 353-8180
                                                      michael.mullins@steptoe-johnson.com
                                                      shawn.morgan@steptoe-johnson.com
                                                      haley.bunn@steptoe-johnson.com




11202784.2
